Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The two Ph ranged claimed are contradictory and cover the entire Ph scale and thus the art is considered to meet the new limitations since they cover the entire Ph scale collectively. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 7-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 8,697,026) in view of Tohji (US 2016/0167968)
Tanaka teaches that separating carbon nanotubes by electrophoresis, employing an electrical current, separating the CNTs by (physical property) semiconducting and conductive type in a solution with a surfactant (See claims).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a solution to separate single walled CNTs by physical properties to obtain CNts with specific properties.  
The primary reference does not teach Zeta potential expressly. 
Tohji (US 2016/0167968) teaches that the Zeta potential of different single walled carbon nanotubes effects PH and other properties such as functionalization (See figure 6 and [0033]). The Zeta potential of SWCNTs can be within the claimed range at higher PH providing well dispersed CNTs in a liquid medium in particular embodiments (see figure 6 and [0059]).
It would have been obvious to one of ordinary skill in the art at the relevant time of the filing invention to optimize the Zeta potential and dispersabilty of single walled CNTs.       
The combined art teaches several ways to “clean” or otherwise adjust the charge or physical properties of the CNTs (I.e. functionalization of Tohji, acid cleaning of Ge) that would render obvious the claimed processes described as cleaning or charge adjusting.  


Claims 3-4, 7, 9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Tohji (US 2016/0167968).
Ge (US 2015/0291429) teaches forming a solution of single walled CNTs (see Examples) with a surfactant that separates the CNTs based on physical properties including diameter and length dependent upon the embodiment (See figures and claims). 
Ge teaches a cleaning step that can include acid treating and heating to 150 degrees C (see claims).
The primary reference does not teach Zeta potential expressly. 
Tohji (US 2016/0167968) teaches that the Zeta potential of different single walled carbon nanotubes is known to effecte PH and other properties such as functionalization (See figure 6 and [0033]). The Zeta potential of SWCNTs can be within the claimed range at higher PH providing well dispersed CNTs in a liquid medium in particular embodiments (see figure 6 and [0059]).


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the relevant time of the filing the invention to optimize the Zeta potential and dispersabilty of single walled CNTs dependent upon the desired application within the claimed range.   
The combined art teaches several ways to “clean” or otherwise adjust the charge or physical properties of the CNTs (I.e. functionalization of Tohji, acid cleaning of Ge) that would render obvious the claimed processes described as cleaning or charge adjusting.  
Claims 3-4, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The two Ph ranged claimed are contradictory and cover the entire Ph scale and thus the art is considered to meet the new limitations since they cover the entire Ph scale collectively. 




Claims 1-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Tohji (US 2016/0167968), as above, further in view of Tanaka.
Ge (US 2015/0291429) teaches forming a solution of single walled CNTs (see Examples) with a surfactant that separates the CNTs based on physical properties including diameter and length dependent upon the embodiment (See figures and claims). 
Ge teaches a cleaning step that can include acid treating and heating to 150 degrees C (see claims).
The primary reference (Ge) does not teach an electrical charge. 
Tanaka teaches that separating carbon nanotubes by electrophoresis, employing an electrical current, separating the CNTs by (physical property) semiconducting and conductive type in a solution with a surfactant (See claims).  
It would have bene obvious to one of ordinary skill to further use electrical charge to further separate CNTs for specific uses such as semi-conductive or conductive applications. 
The primary reference does not teach Zeta potential expressly. 
Tohji (US 2016/0167968) teaches that the Zeta potential of different single walled carbon nanotubes is known to be effected by PH and other properties such as functionalization (See figure 6 and [0033]). The Zeta potential of SWCNTs can be within the claimed range at higher PH providing well dispersed CNTs in a liquid medium in particular embodiments (see figure 6 and [0059]).
It would have been obvious to one of ordinary skill in the art at the relevant time of the filing invention to optimize the Zeta potential and dispersabilty of single walled CNTs dependent upon the desired application.   
Claims 3-4, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The two Ph ranged claimed are contradictory and cover the entire Ph scale and thus the art is considered to meet the new limitations since they cover the entire Ph scale collectively. 




Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge and /or Tanaka, as above, in view of Tohji (US 2016/0167968), further in view of Xin.
The above references do not teach the surfactant of claim 10. 
Xin (US 2013/0048949) teaches dispersing single walled carbon nanotubes in a solution using a surfactant that can be polyoxyethylene alkyl ether [0039]. 
It would have been obvious to one of ordinary skill in the art at the relevant time of the filing invention to provide known surfactants for dispersing SWCNTs such as the claimed polyoxyethylene alkyl ether [0039]. 



Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive.
Applicant has argued that [0061] of Tohji teaches not to use a surfactant. The specific language is not to use it “with the present embodiment. With this set up”. At no point does it suggest that Zeta potential and Ph of CNTs used in an Electrophoresis process of Tanaka would not benefit or would not require a surfactant in a different process. 
Rejection maintained.   
Claims 3-4, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The two Ph ranged claimed are contradictory and cover the entire Ph scale and thus the art is considered to meet the new limitations since they cover the entire Ph scale collectively. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783